United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Lihue, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-977
Issued: October 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2012 appellant filed a timely appeal of the January 11, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her claim for an
occupational disease. She also appealed a March 2, 2012 decision of OWCP which denied merit
review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
developed an occupational disease in the performance of duty; and (2) whether OWCP properly
denied her request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 3, 2011 appellant, then a 36-year-old transportation security officer, filed
an occupational disease claim alleging nausea, headaches, dizziness, fatigue and a numb tongue
two hours after beginning duty. She became aware of her condition on November 3, 2011 and
realized it was causally related to her work on that date. Appellant did not stop work.
On November 18, 2011 OWCP advised appellant of the evidence needed to establish her
claim. It requested that she submit a physician’s reasoned opinion addressing the relationship of
her claimed condition and specific work factors.
In a November 26, 2011 statement, appellant noted that on November 3, 2011 she and 10
coworkers were exposed to a chemical at the main checkpoint at work. She experienced fatigue,
dizziness, headaches and nausea with tongue numbness. Appellant stated that her supervisors
shut down the checkpoint and evacuated all employees and passengers. After an emergency
room physician instructed her to stay home from work for a few days, she slept almost the entire
time.
Appellant submitted a November 3, 2011 report from Dr. Evan W. Lee, an osteopath,
who treated her for a multitude of vague complaints including headaches, dizziness, tongue
numbness and drowsiness. She reported having a work break at 4:30 p.m. and becoming
drowsy. Appellant returned to work and reported her symptoms to her supervisor. Dr. Lee noted
that appellant arrived at the hospital with 11 other individuals from the airport after concerns of
possible chemical exposure from an unknown source. He diagnosed dizziness, headaches and
possible exposure to chemical compounds. In discharge instructions, Dr. Lee diagnosed nausea,
dizziness, headache and exposure to a chemical compound. In a November 3, 2011 medical
excuse form, he noted that appellant was disabled from November 5 to 7, 2011.
Dr. Lisa S. Splittstoesser, a Board-certified internist, submitted reports dated
November 14 and December 1, 2011. She treated appellant in follow up for headaches, nausea
and dizziness experienced at work on November 3, 2011. Appellant reported that 10 of her
coworkers experienced similar symptoms. Her headaches, nausea and dizziness resolved but she
felt fatigued since the incident and developed a rash on her wrists. Appellant noted a history of
recurrent hives related to her existing stress condition and post-traumatic stress disorder.
Dr. Splittstoesser diagnosed fatigue, rash possibly related to recent stress and paresthesia. On
December 1, 2011 she reported that appellant’s fatigue, headaches, nausea and dizziness had
resolved but she continued to have numbness on her tongue. Appellant returned to work and was
able to eat and swallow without difficulty. Dr. Splittstoesser noted that the physical examination
revealed no facial asymmetry, no sensory deficits of the face and the tongue appeared to move
normally. She diagnosed paresthesia of tongue and was unsure of the etiology of the symptoms
although, given the timing, it was likely caused by whatever exposure occurred at work.
On January 11, 2012 OWCP denied appellant’s claim finding the medical evidence
insufficient to establish that a medical condition related to the claimed work factors.
On January 20, 2012 appellant requested reconsideration. She asserted that she was
exposed to something at work and became ill. Appellant noted that her physician could not

2

provide a diagnosis and referred her to a neurologist. She still experienced numbness in her
tongue. Appellant submitted a November 3, 2011 report from Dr. Lee and reports from
Dr. Splittstoesser dated November 14 and December 1, 2011, previously of record.
By decision dated March 2, 2012, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
Appellant and coworkers alleged exposure to an unidentified compound on November 3,
2011 while performing her duties. She was been diagnosed with nausea, dizziness, headache and
paresthesia of the tongue. The Board finds that appellant has not submitted sufficient medical
evidence to establish that her nausea, dizziness, headache or tongue paresthesia were causally
related to her federal employment. Appellant did not submit a rationalized medical report from a
physician addressing how any specific employment exposure caused or aggravated her claimed
conditions.
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

In a November 3, 2011 report, Dr. Lee treated appellant for headaches, dizziness, tongue
numbness and drowsiness. Appellant related her concerns of possible chemical exposure from
an unknown source. In discharge instructions, Dr. Lee diagnosed nausea, dizziness, headache
and exposure to a chemical compound and noted that appellant was disabled from November 5
to 7, 2011. The Board finds that Dr. Lee’s reports do not address the issue of causal relationship.
They are insufficient to establish the claimed nausea, dizziness or headache as causally related to
her employment. Dr. Lee diagnosed nausea, dizziness and headache “possibly” related to
exposure to an unknown chemical agent. This report provides only speculative support for
causal relationship as the physician qualified his opinion on causal relation. Dr. Lee provided no
medical reasoning to support his opinion on causal relationship. The reports of Dr. Lee are
insufficient to meet appellant’s burden of proof.4
In reports dated November 14 and December 1, 2011, Dr. Splittstoesser saw appellant in
follow up and noted her symptoms of fatigue, headaches, nausea and dizziness had resolved but
she continued to have a numb feeling on her tongue. She diagnosed paresthesia of tongue but
stated that she was unsure how the symptoms related to exposure at work. Dr. Splittstoesser’s
reports do not adequately address causal relationship. They too, are insufficient to establish the
claimed nausea, dizziness, headache as causally related to appellant’s employment.
Dr. Splittstoesser noted that she was unsure how to explain the symptoms but given the timing it
was “likely” caused by an exposure at work. This report is speculative on causal relationship.
Therefore, the reports of Dr. Splittstoesser are insufficient to meet appellant’s burden of proof.5
The Board finds that the medical evidence does not establish that appellant developed
nausea, dizziness, headache and paresthesia of the tongue causally related to her federal
employment. The record does not specify and chemical agent to which she may have been
exposed.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationships must be established by
rationalized medical opinion evidence. OWCP properly found that appellant did not meet her
burden of proof to establish her claim.
On appeal, appellant asserts that her diagnosed conditions of nausea, dizziness and
headache were caused by her workplace exposure to chemicals. As stated, the medical evidence
does not establish that her conditions were causally related to her employment. Reports from
appellant’s physician’s failed to provide sufficient medical rationale explaining how her nausea,
dizziness, headache and paresthesia conditions were causally related to her employment
exposure.
4

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).
5

Id.

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,7 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”8
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.9
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim for an occupational disease on the grounds that the
evidence submitted was insufficient to establish that she developed nausea, dizziness, headache
and paresthesia in the performance of duty. It denied her January 20, 2012 reconsideration
request, without a merit review, and she appealed this decision to the Board. The issue presented
on appeal is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2),
requiring OWCP to reopen the case for review of the merits of the claim.
In her January 20, 2012 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. She did not identify a specific
point of law or show that it was erroneously applied or interpreted. Appellant did not advance a
new and relevant legal argument. She indicated that she was exposed to something at work and
became ill and her physician could not determine a diagnosis and referred her to a neurologist.
Appellant indicated that she still experienced numbness in her tongue. However, her general
statements and allegations did not show that OWCP erroneously applied or interpreted a point of
law nor did it advance a point of law or fact not previously considered by OWCP. Consequently,
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.608(b).

5

appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant submitted a November 3, 2011 report from Dr. Lee
and reports from Dr. Splittstoesser dated November 14 and December 1, 2011, all previously of
record. The Board notes that these reports are duplicative of evidence previously of record and
previously considered by OWCP in its decision dated January 11, 2012 and found to be
insufficient. Therefore, this report is insufficient to require OWCP to reopen the claim for a
merit review.10 Therefore, OWCP properly determined that this evidence did not constitute a
basis for reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment. The Board further finds that
OWCP properly denied her request for reconsideration.

10

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).

6

ORDER
IT IS HEREBY ORDERED THAT the March 2 and January 11, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

